Citation Nr: 0532318	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied service connection 
for Hepatitis C.

On November 27, 2002, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

In December 2002, the Board determined that additional 
development was necessary and sent the case to the Board's 
Evidentiary Development Unit.  However, due to a May 2003 
decision from the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit"), Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), a General Counsel opinion, VAOPGCPREC 1-03 
(2003), the Board determined that aside from what was 
statutorily permitted by 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidentiary development would be conducted at the RO level.  
Therefore in June 2003, the Board remanded this case again.  
The RO conducted the necessary development; and this case is 
now properly before the Board.


FINDINGS OF FACT

The competent medical evidence of record does not relate the 
veteran's Hepatitis C to service.




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of March 2001 and September 2001 
VA letters, prior to the November 2001 rating decision.  The 
veteran was notified of the evidence necessary to 
substantiate a claim of service connection for Hepatitis C.  
The RO also notified the veteran of the responsibilities of 
VA and the veteran in developing the record.  Specifically, 
the RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information.  
The RO also requested the veteran to advise VA of any 
additional evidence he wanted considered for his claim for 
service connection for Hepatitis C, so that VA could help by 
getting that evidence.  In September 2001, the RO notified 
the veteran of the risk factors for Hepatitis C and requested 
any information regarding any risk factors that applied to 
him.  The RO also notified the veteran to provide a properly 
executed release so that VA could request any additional 
records for him.  After the case was remanded by the Board, 
the RO provided an additional notice letter in August 2003.

In the November 2001 rating decision, March 2002 statement of 
the case, and October 2003 and March 2005 supplemental 
statements of the case, the RO notified the veteran of the 
laws and regulations pertaining to service connection, and 
provided a detailed explanation why service connection was 
not warranted for Hepatitis C under the applicable laws and 
regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, an August 1996 private medical record, and VA 
medical records dated from July 1976 to August 2005.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in February 2001 
and September 2003, and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for Hepatitis C.  In 
support of his claim, he stated in October 2001 that his 
condition originated in service due to his high number of 
sexual partners.  He stated that although he began to suffer 
from his condition in service, he did not seek treatment 
because he had little time left in his military obligation.  
He further stated in March 2002 that in basic training, the 
medics never changed the needles and he was exposed to the 
blood of different people.  In December 2003, he stated that 
he knows he got sick from Hepatitis C in service because his 
skin turned yellow and he had a high fever.  He also stated 
that no one attended to him, but they gave him 15 days to go 
home, which he did.  He  noted that there was no laboratory 
in the 1970' s that could detect Hepatitis C.  In sum, the 
veteran contends that he has Hepatitis C as a direct result 
of his service, thus entitling him to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  38 C.F.R. § 3.301(d).

Initially, the medical evidence shows a current Hepatitis C 
diagnosis.  An August 1996 private medical record shows mild 
to moderate diffuse parenchymal liver disease with congestive 
splenomegaly.  VA medical records dated from December 2000 to 
May 2001 show chronic liver disease and chronic Hepatitis C, 
and note that the veteran was on the liver transplant list.  
The same diagnosis was continued in VA medical records dated 
from November 2002 to August 2005.

The record, however, does not show any medical findings to 
support an in-service incurrence of Hepatitis C.  The service 
medical records are negative for any findings of Hepatitis C.  
Moreover, none of the remaining medical evidence of record 
relates the veteran's Hepatitis C to service.

After service, VA mental health records dated from 1976 to 
1979 show treatment for alcohol addiction.

On a February 2001 VA examination report, the veteran 
indicated a history of blood transfusions in 1972 when he had 
a car accident.  The veteran also reported a history of 
intravenous drug use and alcohol use, both of which he 
indicated he discontinued in 1975.  He further referred to 
multiple sexual partners.  He denied occupational blood 
exposure.  The examiner found that the veteran had several 
risk factors for the acquisition of Hepatitis C, such as 
history of intravenous drug abuse, blood transfusions, and 
multiple sexual partners.  The examiner further indicated 
that according to medical literature, the most likely risk 
factor for the acquisition of the infection was secondary to 
intravenous drug abuse.

A May 2001 VA clinical summary shows the veteran's report of 
one episode of jaundice in the military that was not treated.  
The veteran acknowledged that he used alcohol, tobacco, and 
marijuana during his military service, but denied injection 
drugs, cocaine, transfusions, or tattoos.

An October 2002 VA general surgery consult shows the veteran 
again denied history of intravenous drug abuse.  He also 
stated that he had no prior history of transfusion, but had 
immunizations in the Army where they used the same needles.  

On a later October 2002 VA medical record, the veteran denied 
intravenous drug abuse, transfusions, or tattoos, but 
indicated that he smoked and drank alcohol for several years 
in the 1970's.

A November 2002 letter from a VA nurse similarly shows the 
veteran's reports of an episode of jaundice in the military 
that was not treated.  It also was noted that the veteran had 
no history of injection drug use, intranasal cocaine use, 
transfusions, or tattoos.

On a November 2002 VA physical therapy consult, the veteran 
again denied intravenous drug use.  The physical therapist 
indicated that the cause of the veteran's Hepatitis C was 
unknown.

A September 2003 VA examination report shows the veteran's 
claim file was reviewed and it was noted that the service 
medical records showed no evidence of treatment, diagnosis, 
or manifestations of hepatitis.  The examiner also noted that 
there was no evidence of blood transfusions in service.  The 
examiner reported the veteran's contentions that he received 
vaccinations with the same needles used on other people while 
in active service, which pointed to percutaneous blood 
exposure.  The examiner noted that this was the only risk 
factor for acquisition of Hepatitis C reported by the veteran 
on the present examination and that he denied other risk 
factors.  The examiner also noted the veteran's reports of a 
past history of alcohol use, but that he quit many years ago.  
The examiner further found that there was a discrepancy 
between the veteran's statements on the current examination 
and the examination in 2001, where the veteran reported a 
history of sexual promiscuity and cocaine abuse.  In summary, 
the examiner again indicated that on a liver examination in 
2001, the veteran reported a past history of intravenous drug 
abuse and sexual promiscuity, but on the present examination, 
denied both, and reported only percutaneous blood exposure as 
a risk factor.  

Another VA physician provided an October 2003 supplementary 
note that the etiology of Hepatitis C in the case of the 
veteran could not be established because the veteran on two 
separate occasions (2001 and at present) had given 
contradictory statements to the examiner, including denying 
(in the present examination) what he stated before.  The 
physician indicated that it was extremely hard to believe the 
veteran's statement, referring to vaccinations with the same 
needles that were used for other soldiers.

Upon review, the medical evidence does not show any in-
service incurrence of Hepatitis C, or any other medical 
evidence linking the veteran's current Hepatitis C to 
service.  Additionally, the record shows a history of alcohol 
addiction in the 1970's and a February 2001 statement from 
the veteran that he had a history of intravenous drug abuse 
in the 1970's.  A February 2001 VA examiner also found that 
the most likely risk factor for the acquisition of the 
veteran's Hepatitis C was secondary to intravenous drug 
abuse.  As previously indicated, service connection cannot be 
granted for an injury or disease incurred in service, which 
is the result of the veteran's own willful misconduct, 
including the abuse of drugs or alcohol.  See 38 C.F.R. § 
3.301.  Therefore, with no probative evidence of factors 
other than the veteran's own willful misconduct, service 
connection for Hepatitis C cannot be granted in this case.

The Board has taken into consideration the veteran's 
assertions that his Hepatitis C was contracted in service due 
to needles used by the medics and numerous sexual partners.  
However, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, the Board does not find the veteran's 
statements to be probative, as he has provided contradictory 
statements on his intravenous drug abuse.  Thus, while the 
Board has considered the veteran's assertions, they do not 
outweigh the medical evidence of record, which does not 
relate the veteran's Hepatitis C to anything in service other 
than the veteran's intravenous drug use.  

In sum, the preponderance of the evidence is against the 
claim of service connection for Hepatitis C and the claim is 
denied.  38 C.F.R. §§ 3.303, 3.310(a).  As the evidence is 
not equally balanced, the benefit-of-the-doubt-doctrine does 
not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for Hepatitis C is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


